Citation Nr: 1032981	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  06-11 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome 
(CFS), to include as due to an undiagnosed illness (claimed as 
fibromyalgia).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1988 until August 
1992, to include service in the Southwest Asia Theater of 
operations during the Gulf War.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In April 2007, the Veteran testified before the undersigned 
Veterans Law Judge during a Board hearing held at the Central 
Office located in Washington, D.C.  A transcript of that hearing 
has been associated with the claims file.  

In February 2009, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for further development and 
adjudicative action.  In an April 2010 Supplemental Statement of 
the Case (SSOC), the RO/AMC affirmed the determination previously 
entered.  The case was then returned to the Board for further 
appellate review.


FINDING OF FACT

The evidence of record indicates that the Veteran has a 
qualifying chronic disability, best characterized as CFS, that is 
etiologically related, in part, to his military service, and 
related, in part, to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for CFS, to include as due to 
an undiagnosed illness, have been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCCA) or other law should be undertaken.  However, given the 
results favorable to the Veteran, further development under the 
VCAA or other law would not result in a more favorable result or 
be of assistance to this inquiry.  

In the decision below, the Board grants the claim of service 
connection for CFS.  The RO will be responsible for addressing 
any notice defect with respect to the rating and effective date 
elements when effectuating the award.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304. 
 
In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).  A disorder 
may also be service connected if the evidence of record reveals 
that the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d). 
 
Service connection for certain "chronic" diseases, such as 
arthritis, may also be established based on a legal 
"presumption" by showing that it manifested itself to a degree 
of 10 percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 
 
Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 
 
In cases where a Veteran asserts service connection for injuries 
or disease incurred or aggravated in combat, 38 U.S.C.A. § 
1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), 
are applicable.  This statute and regulation ease the evidentiary 
burden of a combat Veteran by permitting the use, under certain 
circumstances, of lay evidence.  If the Veteran was engaged in 
combat with the enemy, VA shall accept as sufficient proof of 
service connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service 
connection, however, there must be medical evidence of a nexus 
between the current disability and the combat injury.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 
9 Vet. App. 521, 523-24 (1996). 
 
Because the Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection may 
also be established under 38 C.F.R. § 3.317.  Under that section, 
service connection may be warranted for a Persian Gulf Veteran 
who exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval or 
air service in the Southwest Asia Theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011.  See 70 Fed. Reg. 75669, 75672 
(Dec. 18, 2006) (codified at 38 C.F.R. § 3.317(a)(1)). 
 
For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C. § 1117(d) warrants a presumption of 
service connection. 
 
An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis.  In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus between 
the claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.  To determine whether the 
undiagnosed illness is manifested to a degree of 10 percent or 
more the condition must be rated by analogy to a disease or 
injury in which the functions affected, anatomical location or 
symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see 
also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 
 
A medically unexplained chronic multi symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome, as well as any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multi symptom 
illness. 
 
A "medically unexplained chronic multi symptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).


There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of service 
connection under 38 C.F.R. § 3.317(a)(2)(C). 
 
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to, the following:  
(1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).  For purposes of 
section 3.317, disabilities that have existed for six months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will be 
measured from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability first 
became manifest.  38 C.F.R. § 3.317(a)(4). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value. 
 
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49. 

Merits of the Claim

Here, the Veteran has essentially claimed that he has a chronic 
disability, to include a painful joint disorder that is related 
to his military service.  Specifically, he asserted that he has 
been diagnosed with fibromyalgia and that this diagnosis is 
related to his service in the Persian Gulf.  

The Veteran's service personnel records reflect his service in 
the United States Marine Corps from August 1988 until August 
1992.  The Veteran is noted to have served with B Company, 1st 
Reconnaissance Battalion in the Southwest Air Theater of 
Operations.  His military occupational specialty is listed as a 
rifleman and a reconnaissance man, parachute jump qualified.  
These records reflect that he was award the Combat Action Ribbon, 
which indicates that he engaged in combat during his military 
service. 

The Veteran's service treatment records have been reviewed and 
associated with the claims file.   The August 1987 enlistment 
report of medical examination reflects that the clinical 
evaluation of the Veteran's upper extremities, lower extremities, 
and spine were generally normal; on the associated August 1987 
report of medical history, the Veteran denied ever having swollen 
or painful joints.  A September 1989 treatment record reflects 
the Veteran's report of right foot pain after jumping from 
approximately four feet and "landing wrong"; the assessment was 
rule out strain/sprain.  A December 1989 treatment record shows 
that he was diagnosed with a left knee abrasion.  In December 
1989, he reported having bilateral knee pain after suffering a 
fall, at which time he was diagnosed with a soft tissue injury 
with mild abrasions.  An August 1990 treatment record shows that 
the Veteran was diagnosed with a secondary ankle sprain with 
anterior talofibular ligament involvement.  The June 1992 
separation report of medical examination shows that the clinical 
evaluation of the spine, upper extremities, and lower extremities 
was normal.  On the associated report of medical history, the 
Veteran reported having or having had the following:  swollen or 
painful joints; broken bones; arthritis, rheumatism, or bursitis; 
and a "trick" or locked knee.    


In June 2002, the Veteran underwent a VA general medical 
examination, at which time the claims file was reviewed.  The 
examiner noted that during the examination, the Veteran tended to 
be very somatic and to exaggerate his physical complaints.  He 
was also noted to have a history of posttraumatic stress disorder 
(PTSD).  The Veteran reported having injuries to his right ankle 
and right knee during his period of active service.  He also 
reported experiencing generalized myalgias and arthralgias since 
the Gulf War, however he did not elaborate on this report.  
Following physical and X-ray examinations, the Veteran was 
diagnosed with myalgia/arthralgias, generalized, with no 
objective findings to confirm the diagnosis.  

The Veteran's VA medical treatment records have been associated 
with the claims file.  A May 2001 treatment record reflects the 
Veteran's report of "easy fatigability" and shows an impression 
of musculoskeletal pain.  The Veteran reported having constant 
joint pain during a June 2002 social work assessment.  Treatment 
records dated in April 2003 further document his report of 
generalized joint pain and pain in the bilateral knees and lower 
back.  An April 2003 VA examination report documents his report 
of increased headaches.  He was noted to have continued 
generalized joint pain in a June 2003 treatment record, and he 
reported that he was "tired all of the time."  The Veteran's 
report of moderate to severe joint pain in the back, knees, 
hands, and great toes was also documented in a March 2004 
treatment record.  In treatment records dated in September 2003 
and April 2004, the Veteran's treating VA physician expressed his 
concern that the Veteran's joint pain fit into a larger 
rheumatologic syndrome; he requested input from a rheumatologist 
and was prescribed medication to treat his pain.  The Veteran 
reported having headaches again in August 2004 and stated that he 
experienced four to five short black outs.  In a September 2005 
primary care treatment record, the Veteran was noted to have 
joint pains in his knees and elbows, which he reported 
experiencing daily.  Following a physical examination, the 
impression was no evidence of rheumatologic disease.  An April 
2008 treatment record includes the Veteran's report of feeling 
"tired" beginning near the end of his active duty service.  

In November 2004, the Veteran underwent a second VA general 
medical examination.  During the examination, he was noted to use 
a cane for support; however, it was noted that he had no 
orthopedic problems of the main weight bearing joints.  The 
physical examination was negative for any orthopedic disorders.  

In support of his claim, the Veteran submitted a newspaper 
article dated in June 2005 regarding a study linking several 
illnesses to service in the Gulf War.  

As directed by the February 2009 Board Remand, the Veteran 
underwent a VA joints examination in April 2009.  The VA examiner 
noted the Veteran's military history, to include his service with 
the Special Forces Reconnaissance.  The Veteran reported having 
pain in his lumbar spine, toes, ankles, knees, hips, elbows, 
wrists, and hands.  He stated that his arthralgias had there 
onset during his military service, which he attributed to 
multiple fractures, dislocations, and other injuries.  He 
reported that he fell out of a helicopter while wearing a heavy 
backpack, which injured his spine.  The Veteran also reported 
injuring his right ankle during a parachute jump and that he re-
injured the ankle while falling down a mountain.  He stated that 
he also dislocated his right elbow, left knee, and both 
shoulders.  The Veteran also reported having to carry backpacks 
weighing 100 to 150 pounds, which he stated put a lot of strain 
on his joints.  Lastly, he reported participating in martial arts 
where he suffered many injuries.  The Veteran was also noted to 
be service-connected for PTSD.

Following a physical examination, the assessment was diffuse 
arthralgias in the Veteran, who was noted to have multiple 
significant injuries during his military service.  The examiner 
stated that some of the Veteran's pain was likely the direct 
result of soft tissue damage done by trauma, including the 
multiple dislocations.  Additionally, the examiner stated that 
some of the Veteran's pain, particularly his mid and low back 
pain, was probably caused by muscle spasms.  The examiner noted 
that patients with chronic pain syndromes, characterized by pain 
out of proportion to the objective findings, often have PTSD or 
depression.  She further stated that the Veteran's ongoing pain 
was likely partially a chronic pain syndrome.  The examiner 
opined that given that the Veteran's injuries and PTSD occurred 
during his military service, his musculoskeletal symptoms were 
more likely than not related to his military service.  

The VA examiner indicated that she reviewed the Veteran's service 
treatment records.  Following her review, she acknowledged that 
there were few military medical records but that the records that 
do exist support the Veteran's reported history of a number of 
injuries during his military service.  The examiner stated that 
it was not surprising that many of the injuries the Veteran 
reported were not documented in the medical record, since most of 
the reported injuries occurred while the Veteran was on prolonged 
missions out in the field where no real medical care was 
available.  She stated that the fact that the Veteran did not 
report any musculoskeletal symptoms on his entrance examination 
and listed many on his separation examination also supports his 
assertion of having experienced many injuries and musculoskeletal 
stresses in the military.  In summary, the examiner stated that 
the records provided further support for her conclusion that the 
Veteran's musculoskeletal symptoms more likely than not resulted, 
in part, from his in-service physical injuries.  She further 
stated that the military medical records neither support nor 
contradict her previous conclusion that the Veteran's PTSD 
related chronic pain was the result of his military service, as 
PTSD caused by service would not necessarily be expected to occur 
or be recognized during the military service.  Given that that 
Veteran was service-connected for PTSD, the examiner opined that 
some of the Veteran's musculoskeletal pain was more likely than 
not caused by his PTSD, and therefore military-related chronic 
pain.

Analysis

Based on the following, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that service connection is 
warranted for a qualifying chronic disability, best characterized 
as CFS.  Therefore, the appeal is granted.

The medical evidence reflects that the Veteran has been diagnosed 
with what appears to be a qualifying chronic disability.  Based 
on the medical evidence overall, the Board finds that his 
condition is best characterized as CFS.  In this regard, the 
Board has reviewed the probative evidence of record including the 
Veteran's testimony and written statements on appeal.  The 
medical evidence reflects, and the Veteran has consistently 
reported, that he has experienced fatigue, headaches, and pain in 
multiple joints since his military service, specifically his 
service during the Gulf War.  Notably, the Veteran reported 
during the April 2009 VA examination that his arthralgias began 
in service, during which he incurred multiple fractures, 
dislocations, and other injuries.  Given the Veteran's award of 
the Combat Infantry Badge, the Board finds the Veteran's 
statements as to his in-service combat-related trauma to be 
consistent with the circumstances, conditions, and hardships of 
his service during the Gulf War.  The provisions of 38 U.S.C.A. § 
1154(b) are therefore for application.  However, the statute does 
not eliminate the need for medical nexus evidence.  It merely 
reduces the evidentiary burden on combat veterans as to the 
submission of evidence of incurrence or aggravation of an injury 
or disease in service.  Clyburn v. West, 12 Vet. App. 296, 303 
(1999); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996). 

In this regard, the Board finds probative the April 2009 VA 
examination report.  Following her examination of the Veteran and 
review of the claims file, the examiner concluded that the 
Veteran's ongoing pain was likely partially a chronic pain 
syndrome and that his musculoskeletal symptoms more likely than 
not resulted, in part, from his in-service physical injuries.  
She further opined that given the Veteran's service-connected 
PTSD, his musculoskeletal pain was more likely than not caused by 
his PTSD; she concluded that it was therefore military-related 
chronic pain.  The Board finds the April 2009 VA examiner's 
opinions and conclusions to be highly probative as they are 
definitive, based upon a clinical assessment of the Veteran and 
complete review of the Veteran's claim file, and are supported by 
a medical rationale.  Accordingly, the opinions are found to 
carry significant probative weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000).  Essentially, the April 2009 VA examiner's 
opinions support the conclusion that service connection is 
warranted for a qualifying chronic disability, best characterized 
by CFS. 

Therefore, resolving the benefit of the doubt in favor of the 
Veteran, the Board finds that it is as likely as not that the 
Veteran has CFS that is related to his military service.  
Therefore, the criteria for service connection  are met and 
service connection is granted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for CFS is granted, subject to the laws and 
regulations governing monetary awards.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


